Title: To Alexander Hamilton from William Seton, 6 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 6th Oct. 1791
Sir

I am honored with your Letter of the 3d. On the 12th of September I transmitted to you a Return of the investment of the 50,000 Dollars in purchases of Stock for account of The United States. I have now the honor to enclose a Duplicate of the same. On the 5th. September I informed you that all the purchases of Debt made to that day had been transferred on the Books to the Names of the Vice President &ca.; all subsequent purchases were made in those Names so that on the 12th of September for the 200,000 Dollars you ordered me to invest, there stood on the Books of the office here, 67439⁹⁶⁄₁₀₀ Dollars 3 ⅌ Cents & 255,257⁷¹⁄₁₀₀ Deferred Debt in the Names of the Vice President &ca. I shall call at the office of the Commissioner of Loans tomorrow and do every thing that may be further necessary to comply with your orders.
I have the honor to be with the greatest respect &ca
